 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LORENZO MAYS, et al.,                               No. 2:18-cv-2081 KJN P
12                        Plaintiffs,
13              v.                                        ORDER
14    COUNTY OF SACRAMENTO,
15                        Defendant.
16

17            In light of the parties’ agreement that this case should move forward, this action is set for

18   further scheduling conference on January 17, 2018, at 10:00 a.m., in Courtroom #25 before the

19   undersigned. In addition, the parties submitted a proposed order approving class notice and

20   providing for a method of distribution of the class notice, which the court will address by separate

21   order. Good cause appearing, IT IS HEREBY ORDERED that this matter is set for further

22   scheduling conference on January 17, 2018, at 10:00 a.m., in Courtroom #25 before the

23   undersigned.

24   Dated: December 19, 2018

25

26
27

28   /mays2081.sco
